DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
	Specification
The specification is objected to under 37 CFR 1.71, because failing to provide an adequate written description of the invention.  The specification fails to provide “the panel being structured to wrap around said article receiving pocket to protect said article” as recited in newly amended claims 1, 24 and 25.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 24 and 25 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide “the panel being structured to wrap around said article receiving pocket to protect said article” and “wrap around said pocket and thereby protect said fragile product” as recited in newly amended claims 1 and 24 respectively.  In applicant’s specification, applicant does not specifically recite “the panels being structured to wrap around said article receiving pocket to protect said article” the closest portion that discloses “wrap around” would be the inflatable panels are “connected around the article receiving pocket” as recite in page 6 first paragraph, page 7, line 15-28.  Therefore, the specification does not provide support to applicant’s amendment to claims 1 and 24 with the limitation “the panels being structured to wrap around said article receiving pocket to protect said article” and “wrap around said pocket and thereby protect said fragile product” as in claim 1 and 24 respectively.  
The specification fails to provide “folding two of said inflated panels upwards to form a protective layer on top of a respective upper pocket area and two of said inflated panel downwards to form a protective layer underneath a respective pocket area” as recited in newly amended claim 25.  In applicant’s specification, applicant does not specifically recite “folding two of said inflated panels upwards to form a protective layer 
Clarification is required. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 24, applicant recites “the panels being structured to wrap around said article receiving pocket to protect said article” and and “wrap around said pocket and thereby protect said fragile product” which is not clear how the structure being around said article receiving pock because “wrap around” can be interpret as the panels being wrap around all surfaces of the article or it can also be interpret as “the panels connect around the periphery of the article receiving pocket” which applicant’s specification mention several times.  Since applicant’s specification does not provide sufficient description of the phrase “wrap around”, examiner would interpret the limitation as “the panels connect around the periphery of the article receiving pocket” as describe in the specification.
Claim 1 recites the limitation "the panels" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should change the limitation to “the inflatable panels”.  Correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Pozzo (5,348,157) 
As to claim 25, as best understood,  Pozzo discloses a method of protecting a fragile product for transport, comprising: providing upper and lower  package precursors (109), each precursor comprising a pocket (in Figure 4 pocket is being considered as the bottom portion 110 and the openings 102 on the side, which can encompass an article (Figure 14) surrounded by at least four inflatable panels (104, 105), each panel attached to said pocket along a length of a receive side of said pocket (please see Figure 4 and 14, the bottom panel and the recess are considered as a pocket that holds one end of the article), four sidewall are considered as attached to the respective side of said pocket, inflating said package precursor to form an inflated package (Figure 1),  inserting said fragile product between two pocket areas (Figure 14) either before or after said inflating, such that said fragile product is enclosed between said two pocket area (Figure 14), folding two of said inflated panels upwards and two of said inflated panels downwards (Please see Figure 14, the two side (106) is being folded upward with flap 106 down) and two other opposite side 103 fold downward and 105 upward and place said inflated package in a box (Figure 14) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-12, 14, 16-17, 19-23  are rejected under 35 U.S.C. 103 as being unpatentable over Nevo (2014/0328551) in view of Yoshifusa (7,410,057) and Tschantz et al (8,936,156).
As to claim 1, Nevo discloses a precursor (92) for an inflated package comprising a center inflatable article supporting portion  (96) and a plurality of inflatable panels (98a, 98b, 95a, 95b) connected around said inflatable article supporting portion at least some of said inflatable panels being foldable to extend above a plane of said inflatable article supporting portion (Figure 6 shows the panels are fold above), and each panel comprises first and second inflatable cushions (Figure 5, the side panel (98a, 98b) of Nevo teaches first and second inflatable panel as being 98b and 100b on one of the side panel and  first and second inflatable panel as being 98a and 100a on the opposite of the side panel) the first cushion (98a, 98b) running along an adjacent lateral side of the base (96, Figure 5) and each second cushion (100a, 100b) respectively sunning parallel to said second first cushion and connected via a folding region to said first cushion, the inflatable panels being structure to connect around said article receiving pocket to protect said article.  Furthermore, the inflatable panels (98a, 98b, 95a, 95b, with additional portion 100a and 100b that wrap around the side wall and the top wall of 
Yoshifusa discloses an inflatable package (201) with a first article-receiving  pocket (155), the package further comprises four inflatable panels (171, 173, 175 and 177) each of the panel having first (as shown in Figure 3D, the pocket is position between the top three and bottom three inflatable portion 101), the first cushion is  running along adjacent side of said pocket and each second cushion running parallel to said first cushion and connected via a folding region (301).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two end walls (95a and 95b) of Nevo with additional cushions running parallel to said first cushion or with sidewall running with two parallel cushions as taught by Yoshifusa to provide additional panel to secure to panel 100a, 100b when assemble 
 Nevertheless, Tschantz discloses a precursor (10) for an inflated package comprising: a first article-receiving pocket (40 forming a pocket) configured for insertion of said article to be contained inside said article-receiving pocket (Figure 4); and a plurality of inflatable panels (50 and 52) connected around said article receiving pocket and connected to said article receiving pocket (Figure 5 and Figure 6), at least some of said inflatable panels being foldable to extend above or below a plane of said article-receiving pocket (Figure 8 shows the folding of the inflatable panel 50 and 52 being above the pocket, or Figure 9 shows the inverted package which the inflatable panel 
As to claim 2, Nevo as modified further discloses there is one of said plurality of inflatable panels on each one of four lateral sides of said pocket (Figure 5).  
As to claim 6, Nevo as modified  further discloses first fold lines (120a-d) forming hinge areas between said article receiving area and adjacent panels (Figure 6).  
As to claim 7, Nevo as modified further discloses a second fold lines (120f, 120 e) forming hinge areas between first (100a,100b) and second cushions (100a, 100b) of respective panels.  
As to claim 8, Nevo as modified further discloses connecting passage between said panels and an inflation port (104a, 104b).
As to claim 10, Nevo as modified further discloses said panels comprises one or more foldable areas and one or more inflatable areas (if considered 98b, 100b are one of the panel extend from receiving pockets, 98b, 100b are considered two inflatable areas and 120d, 120f are considered two foldable areas).
As to claim 11, Nevo as modified further discloses storing precursors flat or on roll [004] and a manifold [007] configured to facilitate manual or machine inflation [0010] teaches manual or machine inflation).

As to claim 14, Nevo as modified further discloses wherein four of said first inflatable cushions surround said article receiving pocket (98a, 98b and 95a, 95b are all considered as first inflatable cushions).
As to claim 16, Nevo as modified further discloses at least some of the inflatable areas not directly connected to an inflation port are connected in parallel to an upstream inflatable area by a connecting passage (ports are only at the 122a). 
As to claim 17, Nevo further discloses hinges for folding comprise uninflated regions defined between seam lines [0025].
As to claim 19, Nevo further discloses the panel areas include shaping area ([0025])
As to claims 20-21, Nevo as modified further discloses the packaged article is insert before or after inflation ([0157]), furthermore, Tschantz teaches the package is being inflated before the item being store within the pocket.  However, applicant discloses a product by process claim which product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

As to claim 23, Nevo further discloses an inflated package formed by inflating the precursor [0172].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nevo (2014/0328551), Yoshifusa (7,410,057) and Tschantz et al (8,936,156), further in view of Liao et al (2008/0159659).
As to claim 9, Nevo as modified does not disclose the  panels are configured to be self-folding after inflation.  Nevertheless, Liao discloses an inflatable cushion with base and sidewalls (Figure 1B), the inflatable cushion further discloses a panel (15) attached to one side of the inflatable cushion (2A), and upon inflate the inflatable package, the panel is able to self-folding after inflation due to the outer wall expand and the inner wall limited by the panel (15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of inflatable panels of Nevo with a panel attached to hinged portion of the inner surface as taught by Komatsu to provide self-fold package to reduce a folding process when packaging the article to be protected.  
  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nevo (2014/0328551), Yoshifusa (7,410,057) and Tschantz et al (8,936,156), further in view of  Komatsu et al (2007/0017844).
As to claim 15, Nevo as modified does not disclose and wherein said second inflatable cushions are respectively connected to each of said surrounding first5 inflatable .
  Claims 5, 13 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nevo (2014/0328551), Yoshifusa (7,410,057)  and Tschantz et al (8,936,156), further in view of Lofgren et al (6,223,901).
As to claims 5, 13 and 18,  Nevo as modifies further discloses to inflated and place in a box such that said article receiving pocket extends laterally across said box and all four of said inflatable panels are folded above said article receiving pocket to support said article receiving pocket against all four side walls of said box and the article receiving pocket is comprises a bottom inflatable area and upper non-inflatable area having upper sheet attached to the lower inflatable area and an inserting slot for inserting an article into said pocket and the article are received between the lower surface within margins of surrounding inflatable area.  However, Nevo does not disclose two of said inflatable panels are folded below said article-receiving pocket to support  
Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Nevo (2014/0328551) Yoshifusa (7,410,057)  and Tschantz et al (8,936,156), further in view of  Lofgren et al (6,223,901).
As to claim 24, Nevo discloses a method of protecting a fragile product for transport, comprising 5 providing a package precursor (92) comprising a center inflatable article supporting portion (96) surrounded by at least four inflatable panels (98a, 98b, 95a, 95b), each panel attached to said pocket along a length of a respective side of said supporting portion (96) place said fragile product onto said supporting portion , inflating said package precursor to form an inflated package and placing said inflated package in 
Nevo as modified does not disclose two of said inflatable panels are folded below said article-receiving pocket to support said article-receiving pocket against two walls of said box from below and two of said inflatable panels are folded above said article-
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-25 have been considered but are moot because the new ground of rejection.  
Conclusion                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736